Citation Nr: 0610518	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to January 
1947.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the appellant's motion to advance her 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 2002 
& Supp. 2005) and 38 C.F.R. § 20.099(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The appellant, the widow of the veteran, seeks non-service-
connected burial benefits.

A review of the claims file shows that the appellant's 
original claim, the veteran's death certificate, and the RO 
rating decision and notification letter are not associated 
with the claims file.  Since this information, particularly 
the veteran's death certificate (because the place of death 
is a factor in eligibility for burial benefits), is necessary 
for adjudication of the appellant's claim, the Board finds 
that a remand is necessary for the RO to attempt to obtain 
copies of these documents.

In addition, the claims file reflects that the appellant has 
not been advised of the provisions of the VCAA or of its 
implementing regulations.  There is no indication in the file 
that the RO notified the appellant of the VCAA or its effect 
on her claim.  While it is somewhat unclear whether VCAA 
notice is required for this claim, the Board finds that 
because a remand is necessary for the above-mentioned 
reasons, the appellant should be afforded VCAA notice.  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
applicable legal precedent, and Central 
Office guidance.

2.  Take steps to request the missing 
documents, including the appellant's 
claim, the veteran's death certificate, 
and the rating decision and notification 
letter, from secondary sources (e.g., the 
appellant, the appellant's representative 
service organization, alternative or 
backup RO records, and the state or local 
office that keeps files of death 
certificates).  Any obtained copies or 
originals should be associated with the 
claims file.

3.  Thereafter, readjudicate the 
appellant's claim for burial benefits.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the March 2004 statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


